USCA4 Appeal: 22-6211      Doc: 13         Filed: 08/26/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6211


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JUSTIN MARTIN JACKSON, a/k/a Juiceman,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Bruce H. Hendricks, District Judge. (4:15-cr-00867-BHH-5)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Justin Martin Jackson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6211      Doc: 13          Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Justin Martin Jackson appeals the district court’s order denying his motion to

        compel the Government to pursue a sentence reduction on his behalf. We have reviewed

        the record and discern no reversible error. Accordingly, we affirm the district court’s order.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2